—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered April 5, 1995, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
Defendant’s challenges to the court’s suppression ruling and to the weight and sufficiency of the evidence are similar to those we rejected on the codefendant’s appeal (People v McBride, 242 AD2d 482), and we see no reason to reach a different determination here. Defendant’s claim concerning the People’s rebuttal evidence is without merit. We perceive no abuse of sentencing discretion. Concur — Rosenberger, J. P., Rubin, Williams, Tom and Saxe, JJ.